DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 25-44 are allowed. The following is an examiner's statement of reasons for allowance: The claims 25-44 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) send one or more ping messages to the one or more backend electronic devices, wherein each ping message comprises location information indicating a current location of the wireless location tag, wherein the one or more backend electronic devices is configured to associate at least a portion of the location information with the at least a portion of the identifying information associated with the target electronic device. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2017/0142549 to Herbert et al. which teaches a methods and system for the use of wireless tags, associated or attached to items to be tracked may be 


The other art is US Publication No. 2015/0358790 to Nasserbakht which an automated mobile assistant system provides automated, proactive and anticipatory services for the user of the system. A customizable personal mobile device for communication, entertainment and organization includes a core engine and a plurality of modules coupled to the core engine to perform a different one of a plurality of classes of functionality of the mobile device, where each said module includes a processing element and memory dedicated for use by said module. A time-based intelligence system provides robust storage, access, and processing of information on a mobile device. However, Nasserbakht fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.           


Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a response to Election/Restriction filed on 08/23/2021 where the Applicants hereby elect without traverse, Group I, claims 25-44.

The claims have been amended as follows: 
45. (Cancelled).
46. (Cancelled).
47. (Cancelled).
48. (Cancelled).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ANDREW H LAM/               Primary Examiner, Art Unit 2675